DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,632,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Pgs. 1-8, filed 02/25/2022, with respect to prior art rejections based on Nakamura et al. (US 2017/0241287) have been fully considered and are persuasive.  The rejections have been withdrawn. 
Upon further view, the double patenting rejections are withdrawn due to the co-pending applications lacking the average crystal grain size as claimed.  
The 112 d are withdrawn based upon the submitted claim amendments.

Allowable Subject Matter

Claims 1-8 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 1 and 4.  The closest prior art is Nakamura et al. (US 2017/0241287 A1), herein Nakamura.  However, Nakamura fails to teach or suggest  that Ti, Zr, Nb and Ta are present in a total amount of 0.69 to 2 mass% as recited in claims 1 and 4.  Nakamura further does not teach or suggest that the average crystal grain size of the matrix phase of crystals grain have an average size of 5 to 100 microns (claim 1) or 20 to 120 microns (claim 4).   Nakamura further does not teach or suggest that the segregation cells have an average size of 0.13 to 2 microns (claims 1 and 4).  Further, it is not obvious that the alloy of Nakamura would meet the limitation as the Instant Specification attributes the segregation cell size to the heat input for local melting and rapid solidification during SLM as well as heat treatments [Instant Spec. 0030, 0064-0069, Figs. 1, 7] which are not taught or suggested by Nakamura or any other prior art.   Nakamura teaches a selective laser sintering method  [0195] as opposed to the selective laser melting, SLM, method taught by the Instant Application.  Due to the differences in the methods of Nakamura versus that of the Instant Application, one of ordinary skill in the art would not expect the microstructure of Nakamura to be similar of that to the claimed invention.   Thus, claims 1 and 4 are deemed allowable as well as the dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784